Citation Nr: 1416988	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-11 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1969.

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Hearing is shown to be no worse than Level I in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his July 2013 hearing, the Veteran testified that during his active service he worked under the flight line of an aircraft carrier, near the catapult, and was therefore exposed to greater noise than most men on his ship.  As he is already service-connected for hearing loss, the critical inquiry is the current level of his disability.

The assignment of a disability rating for hearing impairment is derived by applying the results of VA compliant audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing are based on impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness. 

Throughout the period on appeal, the Veteran asserted his hearing loss was worsening and consistently sought medical treatment.  He was issued hearing aids for both ears, which were periodically adjusted.  However, all audiometric testing conducted throughout the period on appeal reveals noncompensable hearing loss.

Specifically, in a November 2010 VA examination, audiometric testing showed pure tone threshold recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
55
35
30
55
45

Average pure tone threshold was 32.5 in the right ear and 41.25 in the left.  The examiner also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85(a).  Speech recognition was 96 percent in the right ear and 98 percent in the left ear.

A pure tone average threshold of 32.5 in the right ear with a 96 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 41.25 decibels in the left ear with 98 percent speech discrimination relates to a level I hearing acuity.  Level I ratings in both ears warrants a noncompensable rating for hearing impairment under 38 C.F.R. § 4.85, Table VII and does not support the claim for a higher rating.

An additional examination was provided the following month, in December 2010.  Audiometric testing was again conducted, with the relevant results summarized as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
50
30
30
50
45

The average pure tone threshold was 32.5 in the right ear and 38.75 in the left.  The examiner again administered the Maryland CNC discrimination testing, and speech recognition was 96 percent in his right ear and 88 percent score in the left ear.

A pure tone average threshold of 32.5 in the right ear with a 96 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 38.75 decibels in the left ear with 88 percent speech discrimination relates to a level II hearing acuity.  Level I rating in the right ear combined with level II rating in the left also warrants a noncompensable rating.

In January and March of 2011, a private physician conducted additional audiometric testing.  The results from the March 2011 audiogram show more severe hearing loss.  However, even these results still equate to noncompensable hearing loss under VA regulations.  The results are summarized below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
50
LEFT
70
45
40
55
55

These scores resulted in average pure tone threshold of 40 in the right ear and 48.75 in the left.  The physician also administered word discrimination testing; however, it is unclear if he used the Maryland CNC word list pursuant to VA regulations.  Speech recognition was 92 percent in the right ear and 88 percent in the left.  

Assuming the private physician used the Maryland CNC discrimination testing, a pure tone average threshold of 40 in the right ear with a 92 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 48.75 decibels in the left ear with 88 percent speech discrimination relates to a level II hearing acuity.  Level I rating in one ear and level II in the other warrants a noncompensable rating under Table VII.  

Similarly, if the private physician did not use the Maryland CNC testing, then rating based on the Veteran's puretone threshold average alone under Table VIA equates to level I hearing in the right ear and level III in the left.  Level I rating in one ear and level III in the other still warrants a noncompensable rating under Table VII.  Therefore, the results of this private testing does not support a higher rating.  

Finally, after his allegations his hearing worsened, the Veteran was provided with an additional VA examination in July 2012.  Audiometric testing was conducted and the results are summarized below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
50
LEFT
60
35
35
55
50

These scores resulted in average pure tone threshold of 36.25 in the right ear and 43.75 in the left.  The examiner again administered the Maryland CNC discrimination testing, and speech recognition was 94 percent in both ears.  The examiner specifically opined the use of the audiometric testing results and speech discrimination scores were appropriate for the Veteran.

A pure tone average threshold of 36.25 in the right ear with a 94 percent speech discrimination score equates to level I hearing acuity.  A pure tone average threshold of 43.75 decibels in the left ear with 94 percent speech discrimination also relates to a level I hearing acuity.  Level I in both ears again warrants a noncompensable rating. 

As the evidence does not support more than a noncompensable (0%) rating at any point, the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the rating criteria are adequate to address his disability and his symptoms have been fully considered.    

The Veteran reported experiencing symptoms such as needing to turn the TV volume louder, not hearing what was said to him, and his wife having to yell or scream at him to be heard.  All of these symptoms relate to the degree of hearing impairment, the very symptom used to assign the current schedular rating.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

Therefore, the Board finds that no prejudice to the Veteran in that the functional effects of his hearing loss disability were adequately addressed by the examiners and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record reflects the Veteran is retired and not currently employed fulltime, although he does drive a school bus.  However, the evidence does not suggest that his retirement was related to his impaired hearing acuity.  Instead, the most recent VA examiner specifically opined the Veteran's hearing loss did not have any impact on his ability to work.  Therefore, the Board finds that Rice is inapplicable as the issue of TDIU has not been raised.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, service treatment records were obtained, as were post-service VA and private treatment records.  He also provided testimony at a hearing before the Board in July 2013 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed, the Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this appeal.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


